Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-17 and 19 is objected to because of the following informalities:  
In claim 13, line 3, the phrase “vane coupling portion that and is disposed” should read --vane coupling portion that 
In claim 19, the phrase “to discharge air an outside” should read --to discharge air to an outside--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayamitsu (European Patent Application Publication No. EP 3354903) and as evidenced by Hagshenas (U. S. Patent No. 5350281).
Regarding claim 1, Hayamitsu discloses a fan motor (FIG.’s 1-10, Abstract), comprising: 
a housing 2 (FIG.’s 2 & 3, para. 0014, fan casing); 
a rotating shaft 53 (para. 0019) that is rotatably disposed in the housing 2 and extends through the housing 2; 
an impeller 3 (para. 0014) rotatably disposed at the rotating shaft 53; 
a first vane 41, 412 (FIG. 4, para. 0026, stator blades 412 on upper housing 41) disposed adjacent to the impeller 3 and configured to guide a flow of air generated by the impeller 3; 
a rotor 52 (para. 0033) disposed at the rotating shaft 53 and spaced apart from the impeller 3 in an axial direction of the rotating shaft 53 (shown); 
a stator 51 that is disposed in the housing and surrounds the rotor 52, the stator 51 and the rotor 52 defining an air gap therebetween (inherent for driving the rotor an small gap therebetween must exist to allow it to rotate, as evidenced by Hagshemas at col. 4, lls. 35-41); 
and a second vane 42, 422 (FIG. 8, para. 0048, inter alia) coupled to the stator 51 and disposed downstream relative to the first vane 41, 412 in a flow direction of the flow of air, the second vane 42, 422 being in contact with at least a part of an inner surface of the housing 2 (FIG. 9, para. 0048, blades 422 are connected to housing part 2 at its inner surface).
Re. claim 2, Hayamitsu discloses the first vane 41, 412 comprises a first vane hub 411 (para. 0026( that has a cylindrical shape and a vane blade 412 that extends along an outer surface of the first vane hub 41 (FIG. 6, shown).
Re.  claim 3, Hayamitsu discloses the vane blade 412 is one of a plurality of vane blades that extend along the outer surface of the first vane hub 411 and are spaced apart from one another in a circumferential direction of the first vane hub 411 (as shown).
Re. claim 4, Hayamitsu discloses the second vane 42, 422 comprises: 
a second vane hub 421 (FIG. 8, para. 0045) that has a cylindrical shape and surrounds the stator 51 (shown); and 
a heat dissipation fin 422A/B (FIG.’s 4 & 8, stator blades 422A/B both interpretable as recited heat dissipation fin by virtue of their location and construction proximate the stator of the motor 5) that protrudes from an outer surface of the second vane hub 421 and is in contact with the inner surface of the housing, the heat dissipation 422A/B fin being configured to transfer heat to the inner surface of the housing 2 (by virtue of their arrangement, stator blades 422A/B provide recited heat dissipation function under the broadest reasonable interpretation of the terms in the same manner as Applicant’s heat dissipation finss 162, as shown in FIG. 7).
Re. claim 5, Hayamitsu discloses the heat dissipation fin 422A/B is configured to guide the flow of air away from the impeller 3 (para. 0048, as shown and described).
Re. claim 6, Hayamitsu discloses the heat dissipation fin 422A/B is one of a plurality of heat dissipation fins that protrude from the outer surface of the second vane hub 421 (FIG.’s 4 & 8, as shown), and wherein each of the plurality of heat dissipation fins 422A/B is inclined with respect to the axial direction at a predetermined angle (stator blades are inclined at an angle as shown) such that air is introduced into the housing 2 toward the impeller 3 based on the impeller 3 being driven.
Re. claim 7, Hayamitsu discloses the plurality of heat dissipation fins 422A/B extend along the outer surface of the second vane hub 421 and are spaced apart from one another by a predetermined interval in a circumferential direction of the second vane hub 421 (FIG. 8, as shown).
Re. claim 8, Hayamitsu discloses a first bearing 6 that is disposed at a first side of the rotating shaft 43 with respect to the rotor 52 and rotatably supports the rotating shaft 53 (para. 0039, upper bearing 6); a second bearing (Id., lower bearing) that is disposed at a second side of the rotating shaft 53 with respect to the rotor 52 and rotatably supports the rotating shaft 53; and a first bearing housing 411B (FIG. 7, para. 0023, bearing holder 411B and surrounding structure interpreted as recited first bearing housing) that accommodates and supports the first bearing 6, that is disposed adjacent to the impeller 3, and that is fixed inside the housing 2.
Re. claim 9, Hayamitsu discloses the second vane 42, 422 further comprises a seating portion (FIG. 8, surface proximate screw connection holes 4211 forms recited seating portion) that protrudes toward the impeller 3 and is coupled to the first bearing housing 411A (FIG. 2, para. 0036, as shown via screw connections 4111 and 4211).
Re. claim 10, Hayamitsu discloses the seating portion is one of a plurality of seating portions that are arranged along an upper end of the second vane. 42, 422 (FIG. 8, three surfaces proximate screw connection holes 4211 shown).
Re. claim 11, Haymitsu discloses the first bearing housing 411B is disposed downstream relative to the impeller 3 in the flow direction (FIG. 6, as shown).
Re. claim 12, Hayamitsu discloses the impeller 3 is configured to be driven to introduce air into the housing 2 toward the second vane 42, 422 (FIG. 3, as shown).
Re. claim 13, Hayamitsu discloses the first bearing housing 411B comprises: a body S1, S2 having a cylindrical shape (FIG. 7, as shown); and a vane coupling portion 411 (where stator blades are attached) that and is disposed at an outer surface of the body S1, S2 and extends in an up-and-down direction parallel to the axial direction (para.’s 0044 & 0045, as shown).
Re. claim 14, Hayamitsu discloses the body S1, S2 supports a bottom portion of the first vane 41, 412 (shown) and wherein the body comprises an impeller seating portion disposed at an upper portion thereof (FIG. 6, top surface adjacent 411A forms recited seating portion).
Re. claim 15, Hayamitsu discloses the body S1, S2 comprises a bearing support portion 411A, 411B (para. 0023) that is disposed at a central portion thereof and has a ring shape (adjacent bearing support 411A, clearly showing ring shape),  the bearing support portion 411A, 411B extending in the up-and-down direction and accommodating the first bearing 6, Id.
Re. claim 16, Hayamitsu discloses the vane coupling portion 411 is one of a plurality of vane coupling portions disposed along the outer surface of the body S1, S2 (since multiple stator blades are attached, the areas forming coupling portions per se), and wherein the first bearing housing 411B defines a plurality of holes between the plurality of vane coupling portions, the plurality of holes being configured to communicate air therethrough (Annotated Hayamitsu FIG. 7, attached below, as shown and indicated).  
Examiner Note: Applicant may wish to further define the specific location and configuration of the holes being arranged circumferentially along the outer surface of the body between the vane coupling portions in order to distinguish over Hayamitsu.

    PNG
    media_image1.png
    539
    553
    media_image1.png
    Greyscale

Annotated Hayamitsu FIG. 7 

Re. claim 17, Hayamitsu discloses the second vane 42, 422 comprises a seating portion (FIG. 8, surfaces adjacent holes 4211 form recited seating portion) that protrudes toward the impeller 3 and is coupled to the first bearing housing 411B, the seating portion defining a coupling hole 4211 (para. 0029, screw hole) that receives a screw fixing the second vane 42, 422 to the vane coupling portion 411 (FIG.5, para. 0036, Bolts BT are inserted into screw holes).
Re. claim 18, Hayamitsu discloses a sub bearing housing 2, 7 (FIG.s 9 & 10, as shown, and associated components) coupled to a lower portion of the housing 2 and disposed downstream relative to the second vane 42, 422 in the flow direction (shown), and wherein the sub bearing housing 2, 7 comprises a sub bearing support portion (center of 42) disposed at a central portion thereof, the sub bearing support portion extending in an up-and-down direction parallel to the axial direction and accommodating the second bearing (not explicitly shown but the central area of 42 comprises an area for bearing support interpretable in the manner claimed).
Re. claim 19, Hayamitsu discloses the sub bearing housing 2, 7 defines a plurality of air outlets 421D (para. 0028) disposed adjacent to the sub bearing support portion and configured to discharge air an outside of the fan motor (as shown and described).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hayamitsu (European Patent Application Publication No. EP 3354903), evidenced by Hagshenas (U. S. Patent No. 5350281).
As to claim 20, Hayamitsu is discussed above, further disclosing the stator 51 disposed at an upper portion of the sub bearing housing (FIG. 3, as shown) but is silent as to the stator being fixed to the sub bearing housing by a screw.  Screws are common fasteners for securely attaching components.  With this in mind, the Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to attach the stator to the housing using a screw providing the predictable result of a secure and removable connection for the stator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746